Citation Nr: 1200241	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to April 13, 2010, and an evaluation in excess of 10 percent since April 13, 2010, for service-connected chronic sinusitis.

2.  Entitlement to an initial compensable evaluation prior to July 28, 2004, and an evaluation in excess of 10 percent since July 28, 2004, for service-connected degenerative changes of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to March 1980 and from January 1992 to May 1992.  He is a recipient of the Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2010.  This matter was originally on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted service connection for chronic sinusitis and degenerative changes of the right hip and established noncompensable evaluations for each effective September 6, 2001.

By an April 2006 Decision Review Office (DRO) decision, a 10 percent evaluation was granted for degenerative changes of the right hip effective July 28, 2004.  By a January 2011 DRO decision, a 10 percent evaluation was granted for chronic sinusitis effective April 13, 2010.  As these awards were not complete grants of the benefits sought, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2009, the Veteran testified at a "travel Board" hearing.  A transcript of that hearing is of record and was considered on appellate review.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, prior to April 13, 2010, the Veteran's service-connected chronic sinusitis was manifested by one non-incapacitating episode on average every three months, or four non-incapacitating episodes per year; it was not manifested by three or more incapacitating episodes per year requiring prolonged antibiotic treatment, more than six non-incapacitating episodes per year, or required surgery.

2.  Resolving all doubt in favor of the Veteran, since April 13, 2010, the Veteran's service-connected chronic sinusitis has been manifested by seven or eight non-incapacitating episodes per year; it has required surgery.

3.  Prior to July 28, 2004, the Veteran's right hip disability was manifested by x-ray evidence of degenerative changes and full hip motion without objective evidence of painful motion.

4.  Since July 28, 2004, the Veteran's right hip disability has been manifested by x-ray evidence of degenerative changes, limitation of motion with pain; it has not been manifested by flexion functionally limited to 30 degrees or less, abduction functionally limited to 10 degrees or less, ankylosis, or flail joint. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but no greater, for service-connected chronic sinusitis have been met prior to April 13, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6512 (2011). 

2.  The criteria for an evaluation of 30 percent, but no greater, for service-connected chronic sinusitis have been met effective April 13, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6512 (2011). 

3.  The criteria for an initial compensable evaluation for right hip disability have not been met at any time prior to July 28, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5251-5254 (2011).

4.  The criteria for an evaluation in excess of 10 percent for right hip disability have not been met at any time after July 28, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5251-5254 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's February 2010 Remand, the RO obtained additional VA treatment records, provided the appropriate VA examinations to assess the severity of the Veteran's  chronic sinusitis and right hip disabilities, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, 38 U.S.C. § 5103(a) requires the Secretary notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issues on appeal arise from a notice of disagreement as to the initial rating assigned to the Veteran's sinusitis and right hip disability, and as such, represent "downstream" issues as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection in October 2001, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  

Nonetheless, in December 2003, the Veteran was informed that he needed to show that his service-connected conditions had worsened, and in December 2006 and November 2008, he was advised how VA determines disability ratings and specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
  
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished to have VA obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available yet not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in December 2002, July 2004, January 2007, and April 2010.  38 C.F.R. § 3.159(c)(4).  The April 2010 VA examiner addressed the severity of the Veteran's sinusitis and right hip disability in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The April 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of disability evaluations following awards of service connection for chronic sinusitis and degenerative changes of the right hip.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Sinusitis

The Veteran is presently in receipt of a noncompensable (zero percent) evaluation for service-connected chronic sinusitis prior to April 13, 2010, and a 10 percent evaluation since April 13, 2010 pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6512.  Diagnostic Code 6512, for frontal sinusitis, is rated under the General Rating Formula for Sinusitis. 

The General Rating Formula for Sinusitis provides a noncompensable evaluation for sinusitis that is detected by X-ray only.  A 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

The Veteran underwent VA examination in December 2002.  On examination, the Veteran had difficulty breathing through his nose on exertion, and there appeared to be a 40 percent decrease in diameter of air passageway due to swollen mucosa on the left side.  The right side was open and patent and without any difficulty.  There was no postnasal drip, no complaints of head cold or flu like symptoms, no speech impairment, and no headache or discomfort.  The Veteran reported flare-ups of sinusitis including pressure on the frontal sinuses that caused occasional headaches.  The examiner noted that the Veteran had "repeat areas of sinusitis throughout the year, mostly in the spring and fall of the season as temperatures are changing."  X-rays demonstrated no pathology of the paranasal sinuses."  

Post-service treatment records dated between September 2001 and September 2005 demonstrate no treatment for sinus problems.  

In September 2005, the Veteran complained of chronic runny nose and post nasal drip and noted that he was using Sudafed and Dristan on a daily basis.  The provider advised to discontinue Dristan and Sudafed; a trial of Claritin and Nasalide were prescribed.  In November 2005, physical examination demonstrated bilateral maxillary sinus palpating pain.  The Veteran was diagnosed as having sinusitis, and Amoxicillin was prescribed.  The provider noted that the Veteran had an albuterol inhaler at home to use but that he refused Humibid.  The Veteran was advised to call if not better.  In February 2006, physical examination demonstrated bilateral maxillary sinus palpating pain.  Assessment included chronic headache 3/10 related to sinusitis.  It was also noted that Tylenol usually relieved the pain.

On the Veteran's May 2006 VA Form 9, Appeal to the Board of Veterans' Appeals, he stated that he would have sinusitis episodes four times a year and that it would be more if he did not take Sudafed daily.

The Veteran underwent VA examination in January 2007 at which time he complained of chronic nasal congestion and postnasal drip.  He also described the area of pain and pressure being in the frontal and maxillary areas bilaterally.  The Veteran stated that treatment consisted of occasional antibiotic treatments, usually two to three times per year, his last treatment being three months prior.  The Veteran also reported taking chlorpheniramine maleate three times a day for the prior 12 months.  The Veteran reported difficulty breathing through his right naris but denied purulent discharge, dyspnea at rest or exertion, speech impairment, and nasal regurgitation.  

Physical examination demonstrated no evidence of allergic or vasomotor rhinitis, no nasal polyps, no evidence of bacterial rhinitis, no granulomatous disease, and no rhinoscleroma.  There was partial obstruction of the right naris, approximately 50 percent and the septum was deviated to the left.  There was tenderness to palpation and percussion of the frontal or maxillary sinus area.  X-rays of the sinuses revealed the right maxillary sinuses were poorly aerated and cloudy as well as hazy with mucosal thickening.  The remaining sinuses were clear, and there was no destructive bone change or neoplasm.  The overall impression was chronic right maxillary sinusitis.            

The Veteran presented in November 2008 with complaints of post nasal drainage, yellow-green.  Physical examination demonstrated bilateral maxillary sinus palpating pain.  Assessment was sinusitis.  Amoxicillin was prescribed; 500 mg capsules to be taken by mouth three times a day with a quantity of 63 and zero refills.  In July 2009, a prescription was noted to include Amoxicillin, 500 mg capsules to be taken by mouth three times a day with a quantity of 3 and two refills.  In March 2011, Amoxicillin was not on the Veteran's outpatient active medication list.

The Veteran underwent VA examination on April 13, 2010.  At that time, the Veteran reported that he saw his provider in February 2010 but had not been seen for his sinus condition since November 2008.  The Veteran reported that he had frequent episodes of sinusitis requiring antibiotics (7 to 8 episodes per year) and that he had an open-ended prescription of amoxicillin that he filled as needed.  The VA examiner noted that he called the Veteran's treating physician who obtained pharmacy records which documented that the Veteran filled his antibiotics four times in 2009 and twice in 2010.  However, the Veteran stated he would get a 21-day supply at a time but that he would only take it for 10 days, using one prescription for two infections.  The Veteran reported no incapacitating episodes but six non-incapacitating episodes per year with durations of from seven to 14 days with symptoms of headache, purulent drainage, and sinus pain.  The Veteran also reported headaches from one to six per week with sinus pain and tenderness as well as constant breathing difficulty.  

Physical examination demonstrated no evidence of sinus disease, no left nasal obstruction, 50 percent right nasal obstruction, no nasal polyps, no permanent hypertrophy of turbinates from bacterial rhinitis, and no rhinoscleroma.  CT scan of the maxillofacial showed minimal progression of the mucosal hypertrophy in the sphenoid and frontal sinuses compared to prior studies and moderate mucosal changes were noted in the right sphenoid sinus but no obstruction to the ostiomeatal complexes.  The nasal septum was in the midline.  Diagnosis rendered was chronic sinusitis.  

The Board notes that prior to April 13, 2010, the VA examiners did not address frequency and duration of periods of sinusitis.  This information was submitted by the Veteran in a statement received in May 2006 at which time he noted that he would have sinusitis episodes four times a year and that it would be more if he did not take Sudafed daily.  The Board has no reason to doubt the credibility of the Veteran's statement.  The Board notes that during the January 2007 VA examination, the Veteran stated that his treatment consisted of occasional antibiotic treatments usually two to three times per year.  The Board notes that "treatment" does not necessarily equate with "non-incapacitating episode" as contrasted by "incapacitating episodes" which requires bed rest and treatment by a physician.  In addition, at the travel Board hearing in August 2009, the Veteran testified that he had suffered six different sinusitis episodes in the prior 18 months, which is approximately one episode every three months.  

Therefore, based on the above and resolving all doubt in the Veteran's favor, the Board finds that prior to April 13, 2010, the Veteran suffered non-incapacitating episodes of sinusitis approximately occurring at the rate of one episode every three months, or an average total of four episodes per year.  Accordingly, a 10 percent disability evaluation is warranted for the period prior to April 13, 2010.  

The Board notes that a 10 percent evaluation was assigned by the RO effective April 13, 2010, the date of the Veteran's last VA examination.  As noted above, at that examination, the Veteran reported seven to eight non-incapacitating episodes of sinusitis per year.  However, under the medical history section of VA examination report, the examiner noted six episodes per year with duration of between seven and 14 days.  The note to the April 2010 VA examination report states, "RO will have to decide whether to accept Veteran's history of 8 sinus infections per year (using each prescription for 2 courses) or prescription records of filling antibiotics 4 times per year with physician report of instructions to use each prescription as one course.  I cannot resolve this discrepancy without resorting to speculat[io]n, especially since Veteran did not see his physician for this condition the entire year of 2009 and there are no chart notes."  The VA examiner noted that the Veteran had filled his antibiotics four times in 2009 and twice by April 13, 2010.  As such, it would appear that the Veteran's sinusitis "treatment" increased from approximately one every three months, to one every other month, or approximately six per year.  However, as noted above, "treatment" does not necessarily equate with "episodes."  Given the Veteran's credible explanation of his use of medication, his statement that he suffers seven to eight non-incapacitating episodes of sinusitis per year is not contradicted by the preponderance of the evidence of record.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that as of April 13, 2010, the Veteran suffered non-incapacitating episodes of sinusitis an average total of seven or eight episodes per year.  Accordingly, a 30 percent evaluation is warranted effective April 13, 2010.  

However, the evidence does not indicate that prior to April 13, 2010, the Veteran's sinusitis was manifested by three or more incapacitating episodes per year requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year or that the Veteran's sinusitis has at any time during the appeal period been manifested by chronic osteomyelitis, or near constant sinusitis after repeated surgeries.  Thus, a preponderance of the evidence is against an evaluation greater than 10 percent prior to April 13, 2010 and an evaluation greater than 30 percent since April 13, 2010.  

Right Hip 

The Veteran is presently in receipt of a noncompensable (zero percent) evaluation for service-connected right hip degenerative changes prior to July 28, 2004, and a 10 percent evaluation since July 28, 2004, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5251.  Diagnostic Code 5003 refers to degenerative arthritis; diagnostic codes relating to the hips are from 5250 to 5254. 

Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1. 

In application of Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488   (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59. 

Normal hip flexion is from zero to 125 degrees, and normal hip abduction is from zero to 45 degrees. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5250 provides a 60 percent evaluation for favorable hip ankylosis; a 70 percent evaluation for intermediate hip ankylosis; and a 90 percent evaluation for unfavorable hip ankylosis.  

Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension to 5 degrees. 

Diagnostic Code 5252 provides a 10 percent rating for limitation of flexion to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees. 

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees. A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

Diagnostic Code 5254 provides an 80 percent evaluation for flail joint of the hip.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran underwent VA examination in December 2002, at which time he reported occasional right hip pain.  The Veteran denied surgery, braces, canes, and medications.  The Veteran also denied flare ups and reported functioning on the job and being able to do normal daily activity.  Physical examination did not demonstrate pain, soreness, tenderness, swelling, or deformity.  The Veteran had excellent, full range of motion, free of pain.  Diagnoses included right hip strain.  The examiner, however, specifically noted that there were no residuals on examination.  X-ray of the right hip demonstrated minimal degenerative arthritic changes.  

The Veteran underwent VA examination on July 28, 2004, at which time he reported constant hip pain with prolonged walking, standing, and going up and down stairs.  The Veteran denied that weather changes affected the hip pain.  The Veteran reported morning stiffness in the hip which took a while to subside.  The Veteran reported that his treatment was over-the-counter Glucosamine which produced no side effects.  The Veteran gave no history of flare-ups, and he denied using any type of cane, crutches, or braces.  The Veteran also denied surgery and recent injury or trauma.  The Veteran denied periods of dislocation but noted that he experienced inflammatory effects such as warmth and swelling.  

Physical examination demonstrated normal gait, as well as normal toe and heel walking, and squatting with pain.  The examiner noted that the right hip showed no warmth or swelling, and there were no crepitations with range of motion movements.  Range of motion exercises demonstrated flexion to 125 degrees with pain at 100; extension from zero to 30 degrees with pain; adduction from zero to 25 degrees, with pain over the greater trochanter; abduction from zero to 45 degrees, with pain from 30 to 45; external rotation from zero to 60 degrees, with pain; internal rotation from zero to 40 degrees, with pain from 20-40.  The examiner noted that the Veteran was neurovascularly intact and that his muscle strength against resistance was grade 5/5, but with pain over the greater trochanter area of the lateral aspect of the hip.  The examiner noted that, after repetitive motion, there was no change in any range of motion (flexion, extension, abduction, adduction, external rotation, and external rotation) and no increase in pain.

The examiner stated that the Veteran was a fifty-five year old man who did very physical work, such as going up and down ladders, which aggravated the pain in his hip.  The examiner noted that any type of squatting or bending also caused pain.  The examiner noted that the Veteran's medication gave temporary relief, with no side effects.  

In September 2007, the Veteran presented to VA Primary Care with complaints of, inter alia, right hip pain for many years, which had reportedly become worse, and a history of a fall.  An x-ray was ordered, and Vicodin was prescribed.  In August 2007, the Vicodin dose was increased to help control neck pain and left shoulder pain, as well as right hip pain.  In October 2007, the Veteran reported for a Physical Medicine Outpatient follow-up appointment, at which time he rated his right hip pain as a 5/10.  On examination, the Veteran's hip revealed no deformity, and passive rotation of the hip produced no irritability.  The provider noted that the Veteran, perhaps, had minimally decreased internal rotation.  In December 2007, the Veteran reported that his right hip pain had eased and that he was able to walk a longer distance without a cane, since he had increased his glucosamine and wore new shoes.  Examination demonstrated that motion was within full limits in the hip, although painful.  X-rays taken in December 2007 demonstrated mild degenerative changes with superior osteophytosis of the acetabulum, but no acute fracture or malalignment.  The Veteran noted that he had started physical therapy for his hip.

In March 2008, the Veteran reported for a Physical Medicine Outpatient initial consultation, at which time he complained of multiple joint and musculoskeletal problems including hip pain.  Physical examination demonstrated that bilateral hip motion was slightly restricted in internal rotation, with pain at end range.  In December 2008, the Veteran presented for a Manual Medicine follow up appointment at which time a structural examination demonstrated pain, described as being at true hip joints, right greater than left, with right pain radiating to medial knee, proximal to joint.  

In February 2009, the Veteran presented for Manual Medicine follow up and stated that he generally had pain at the distal medial thigh (quads) when his hip pain was getting ready to flare.  In March and May 2009, the Veteran described his hip pain level as 4/10.  In July 2009, the Veteran noted that his hip was feeling fairly well, but still reported hip pain level as 4/10.   

At the August 2009 Board hearing, the Veteran testified that he had been seeing a manual medicine doctor for the prior two years and that the doctor had alleviated "it," enough so that the Veteran was not constantly dependant on a cane to get around, but that extensive periods of sitting, driving, and walking could cause the hip to start acting up.  The Veteran testified that he experienced symptoms, from a dull ache on good days, to intense pain (as if someone has just stabbed him with a knife) on bad days, for which he took up to four Vicodin a day.  The Veteran testified that his hip had never totally locked up, but that if he twisted on it, it would almost give out.  The Veteran testified that he experienced pain, stiffness, and giving out with twisting motions.  The Veteran testified that he frequently (two to three times a day) got close to "going on my face."  The Veteran testified that he had problems with raising his leg up, preventing him from going up steps two at a time or climbing ladders.

The Veteran underwent VA examination in April 2010, at which time the Veteran reported pain and stiffness, but denied deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, as well as other symptoms.  The Veteran also denied episodes of dislocation, subluxation, and locking.  He described tenderness and flare-ups of moderate severity on a weekly basis for 1 or 2 days duration.  The Veteran reported precipitating factors of walking on concrete or prolonged walking and alleviating factors of rest and medication.  The Veteran reported being able to stand for 15-30 minutes and being able to walk for more than 1/4 mile but less than 1 mile.  The Veteran reported intermittent, occasional use of a cane.

Physical examination demonstrated normal gait.  The Veteran's right hip was noted to be tender with abnormal motion.  Flexion was from zero to 90 degrees, extension was from zero to 20 degrees, and abduction was from zero to 45 degrees; all motions caused pain.  The examiner noted that the Veteran could cross his right leg over his left leg and could toe-out more than 15 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion but that there was no additional limitation after three repetitions of range of motion.  The examiner noted that there was no ankylosis.  

The examiner diagnosed the Veteran as having osteoarthritis of the right hip and noted that the disability impacted occupational activities by decreasing mobility and preventing his ability to climb.  The examiner also noted that standing on concrete caused the Veteran problems.



As noted above, Diagnostic Code 5003 provides that when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; Lichtenfels, 1 Vet. App. at 488.  At the December 2002 VA examination, the Veteran had excellent, full range of motion, free of pain in the right hip.  In addition, there are no post-service medical records in the claims file dated from September 26, 1001 and prior to July 28, 2004, which document any pain on right hip motion.  Based on consideration of this and all of the relevant evidence, the preponderance of evidence shows that a compensable evaluation is not warranted prior to July 28, 2004.       

The Board has considered the applicability of an alternative diagnostic code for evaluating the Veteran's right hip disability prior to July 28, 2004, but finds that a compensable rating is not assignable, as Diagnostic Code 5250 requires ankylosis; Diagnostic Codes 5251, 5250, and 5253 require limitation of motion; Diagnostic Code 5254 requires flail joint.  Clearly, none of these criteria were present, prior to July 28, 2004. 

Therefore, the Board finds by a preponderance of evidence that by applying all of the appropriate diagnostic codes, the objective assessment of the Veteran's right hip disability prior to July 28, 2004, does not suggest that he has sufficient symptoms so as to warrant a compensable evaluation. 

In addition, based on the above medical evidence, an evaluation in excess of 10 percent is not warranted at any time after July 28, 2004.  The Board notes that the RO assigned the current 10 percent disability evaluation under Diagnostic Code 5003 based on x-ray evidence of arthritis and painful motion.  See Lichtenfels, 1 Vet. App. at 488.  However, the evidence does not indicate that the Veteran's right hip disability has been manifested by flexion limited to or approximate to 30 degrees.   

In July 2004, the Veteran's right hip flexion was from zero to 125 degrees; in December 2007, the Veteran's right hip motion was within full limits; and in April 2010, the Veteran's right hip flexion was from zero to 90 degrees.  

The Board has considered the applicability of an alternative diagnostic code for evaluating the Veteran's right hip disability since July 28, 2004, but finds that a evaluation in excess of 10 percent is not assignable pursuant to Diagnostic Codes 5250, 5253, or 5254, as the record is absent evidence of ankylosis, the inability to cross legs, or motion lost beyond 10 degrees of abduction.  

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint, under 38 C.F.R. §§ 4.40 and 4.45. In this regard, the Board has taken note of the Veteran's assertion that he has chronic pain in his right hip with activity.  However, there was no objective evidence at any of the three VA examinations of any additional limitation of motion, due to pain, lack of endurance, fatigability, incoordination, or weakness on any of the VA examinations.  At the July 2004 VA examination, the examiner noted that, after repetitive motion, there was no change in any range of motion (flexion, extension, abduction, adduction, external rotation, and external rotation) and no increase in pain.  At the April 2010 VA examination, the examiner noted that there was objective evidence of pain following repetitive motion but that there was no additional limitation, after three repetitions of range of motion.  

It is acknowledged that the Veteran has pain affecting his ability to engage in some activities.  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the Board finds, by a preponderance of evidence, after considering all of the appropriate diagnostic codes, that the Veteran's right hip disability picture is most nearly approximate to the criteria required for the 10 percent rating, since July 28, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.7. 

Thus, a preponderance of the evidence is against a compensable evaluation prior to July 28, 2004, and against an evaluation greater than 10 percent since July 28, 2004.  38 U.S.C.A. § 1155.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms feel worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board remanded this case prior to appellate review in part to address the contention of worsening, by obtaining additional clinical data.  Of the clinical data, all of which is competent, the Board has accorded the greatest probative weight to the VA examinations, whereat the most thorough review of symptoms appears to have occurred. 

Other Matters

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  

In the present case, the Board finds no evidence that the Veteran's service-connected sinusitis or right hip disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Neither disability results in symptoms not contemplated by the criteria in the rating schedule.  Consistent with the Veteran's disability picture, the General Rating Formula for Sinusitis provides for disability evaluations based on "episodes" of sinusitis or required surgery.  Diagnostic codes relating to musculoskeletal disabilities such as the Veteran's right hip disability provide for evaluations based on x-ray evidence of arthritis, limitation of motion, abnormal motion, and pain on motion.  Hence, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  

In the present case, a claim of entitlement to a TDIU was raised by the Veteran but denied by VA in an April 2011 rating decision.  To date, the Veteran has not disagreed with that determination.  Nothing in Rice suggests that the finality of that decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.



ORDER

Entitlement to an initial evaluation of 10 percent prior to April 13, 2010, for service-connected chronic sinusitis is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 30 percent effective April 13, 2010, for service-connected chronic sinusitis is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable evaluation prior to July 28, 2004, and an evaluation in excess of 10 percent since July 28, 2004, for service-connected degenerative changes of the right hip, is denied.



______________________________________________
D. B. Weiss
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


